793 F.2d 1290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LARRY D. BOISE, Petitioner-Appellant,v.DENISE QUARLES, Respondent-Appellee.
85-1265
United States Court of Appeals, Sixth Circuit.
5/2/86

APPEAL DISMISSED
W.D.Mich.
ORDER
BEFORE:  CONTIE and RYAN, Circuit Judges; BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, petitioner is seeking federal habeas relief under 28 U.S.C. Sec. 2254 in connection with State of Michigan criminal convictions for breaking and entering and for being a habitual offender.  The cause was referred to a magistrate who recommended denial of issuance of the writ.  No objection to this report had been entered when, approximately six weeks later, the district court adopted the magistrate's report and caused the action to be dismissed.  Plaintiff appeals.  On appeal, the parties have briefed the issues.


3
Upon consideration, we find that the appeal should be dismissed.  The record of this cause clearly reflects plaintiff's failure to object to the magistrate's report and recommendation.  It is also manifest that he was advised that the failure to so object would result in the waiver of the right to further appellate review.  See Thomas v. Arn, ---- U.S. ----, 106 S.Ct. 466 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).  Moreover, upon our independent review of the record, we believe that the magistrate's report and recommendation was correct.


4
It appearing therefore that the appeal is frivolous and entirely without merit, Rule 9(d)(2), Rules of the Sixth Circuit,


5
It is ORDERED that the appeal be and it is hereby dismissed.